           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK-ALONZO WILLIAMS,       :
   Plaintiff                :
                            :                   No. 1:17-cv-79
        v.                  :
                            :                   (Judge Rambo)
WARDEN JOHN WETZEL, et al., :
   Defendants               :

                               ORDER

    AND NOW, on this 6th day of February 2020, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1.   Plaintiff’s motions for leave to amend (Doc. Nos. 156, 157) his brief in
         opposition (Doc. Nos. 154, 155) are GRANTED;

    2.   Defendants’ motion for summary judgment (Doc. No. 140) is
         GRANTED;

    3.   The Clerk of Court is DIRECTED to enter judgment in favor of
         Defendants and against Plaintiff Mark-Alonzo Williams with respect to
         all claims raised in Plaintiff’s second amended complaint; and

    4.   The Clerk of Court is DIRECTED to CLOSE the above-captioned
         case.


                                   s/Sylvia H. Rambo
                                   Sylvia H. Rambo
                                   United States District Judge
